UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-37728 Donnelley Financial Solutions, Inc. (Exact name of registrant as specified in its charter) Delaware 36-4829638 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 West Wacker Drive,
